In my opinion, the trial court erred in overruling the demurrers to the ninth plea. This ruling would perhaps have been correct under the rule laid down in the case of Luria v. Bank of Coral Gables, 106 Fla. 175, 142 So.2d 901, or if the ninth plea had embraced an allegation showing that the deed was in reality a mortgage. The case of Bond v. Hewitt, 149 So.2d 606,111 Fla. 180, in effect overruled the holding in the Luria case, if that case be construed as upholding the sufficiency of the ninth plea, which plea does not allege that the deed was in fact a mortgage, and attempts to vary the terms of a deed by parol contrary to the rule laid down in the case of Bond v. Hewitt. I do not see how we can hold this ruling on the ninth plea to have been harmless error. To my mind, it constitutes good cause for reversal.